SUPPLEMENT TO THE CURRENTLY EFFECTIVE STATEMENT OF ADDITIONAL INFORMATION OF THE LISTED FUND: DWS Alternative Asset Allocation Fund Effective December 1, 2013, the following information is added to the disclosure contained in Part I: APPENDIX I-I – INVESTMENT PRACTICES AND TECHNIQUES in the fund’s Statement of Additional Information: Auction Rate Securities Master Limited Partnerships (MLPs) Municipal Leases, Certificates of Participation and Other Participation Interests Municipal Securities Put Bonds Securities as a Result of Exchanges or Workouts Stand-by Commitments Tax-Exempt Commercial Paper Tax-Exempt Custodial Receipts Tax-Exempt Pass-Through Securities Yields and Ratings Please Retain This Supplement for Future Reference November 29, 2013 SAISTKR-134
